Citation Nr: 1103974	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  99-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to April 1969 and 
again from April 1977 to October 1988.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which granted service connection for PTSD and assigned a 
10 percent evaluation, effective from May 5, 2004.  In a March 
2007 rating decision, the RO increased the evaluation for the 
Veteran's PTSD from 10 percent disabling to 30 percent disabling, 
effective May 5, 2004.

In a January 2010 decision, the Board, inter alia, denied an 
initial evaluation for PTSD in excess of 30 percent.  The Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  The parties submitted a Joint Motion 
for Partial Remand (Joint Motion) in September 2010.  

The Joint Motion stated that the Board did not provide an 
adequate statement of reasons or bases to support its decision.  
Specifically, the Board failed to appropriately address the 
credibility and weight of the Veteran's September 2009 hearing 
testimony as to his "quick temper," social isolation, and 
difficulty sleeping, as well as that he hears voices.  The Board 
relied primarily on a March 2005 VA examination but failed to 
explain why it was more probative than the Veteran's more current 
lay testimony.  In addition, the remand noted that the Board 
should readdress the symptomatology of record that was related to 
the Veteran's PTSD and the degree to which the symptomatology 
affected his occupational and social impairment in accordance 
with the relevant diagnostic code criteria.  

By order dated in September 2010, the Court granted the Joint 
Motion and remanded the matter for compliance with its 
instructions.  The case is now before the Board for final 
appellate consideration.




FINDING OF FACT

Throughout the rating period on appeal, from May 5, 2004, the 
service-connected PTSD has been manifested by complaints of a 
depressed mood, irritability, anxiety, a restricted, constricted, 
flat, and/or labile affect, avoidance, hypervigilance, 
hyperarousal, paranoid ideation, impaired memory, flashbacks, 
exaggerated startle response, anger, decreased appetite and 
sexual interest, emotional numbness, low energy, poor insight and 
judgment, and diminished interest or pleasure in activities, 
productive of occupational and social impairment comparable to no 
more than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.

Because the April 2005 rating decision granted service connection 
for PTSD, such claim is now substantiated.  As such, the 
Veteran's filing of a notice of disagreement as to the initial 
rating assigned does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  
Rather, the Veteran's appeal as to the initial rating assignments 
here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the evidence 
and the law.  This has been accomplished here because the March 
2007 Statement of the Case set forth the relevant Diagnostic Code 
for the disability at issue, and included a description of the 
rating formulas under that Diagnostic Code.  Thus, the appellant 
has been informed of what was needed to achieve a higher 
schedular rating.  Therefore, the Board finds that the Veteran 
been informed of what was necessary to achieve a higher 
evaluation for his service-connected PTSD disability.

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, Social Security 
Administration records, VA outpatient treatment records, and a 
report of VA examination.  Additionally, the claims file contains 
the Veteran's statements in support of his claim and the 
transcript of a September 2009 hearing before the undersigned 
Veterans Law Judge.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.

The appellant was afforded a VA medical examination in March 
2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In November 2010 
correspondence, the Veteran's attorney stated that the March 2005 
VA findings were not borne out by the Veteran's entire recorded 
medical history.

However, the Board finds that the VA examination obtained in this 
case is more than adequate, as it is predicated on a reading of 
the Veteran's claims file and medical records, as well as a 90-
miunte interview with the Veteran.  It considers all of the 
pertinent evidence of record, to include current examination 
results, post-service VA treatment records, and the statements of 
the Veteran.  It provides clinical findings which are pertinent 
to the criteria applicable to rating the Veteran's PTSD.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board also finds that a remand for another VA examination is 
not warranted in this case.  The Joint Motion focused on the 
inadequacy of the reasons and bases in the Board's January 2010 
decision.  It did not state that a remand for another VA 
examination was necessary.  In a November 2010 statement, the 
Veteran's attorney specified that "[t]he record is complete so a 
Remand for additional evidence would serve no useful purpose."  
Neither the Veteran, including in testimony in September 2009 (as 
discussed below), nor his attorney, has suggested that the 
Veteran's PTSD symptoms have increased since the March 2005 VA 
examination, and thus would require an evaluation to address 
current findings.  Rather, they contend that the Veteran's PTSD 
symptoms warrant an evaluation in excess of 30 percent on the 
current evidence of record.  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.

Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In determining the level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. § 4.2, 4.41 (2010).  An evaluation of the level of 
disability present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2010).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arises from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet App 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be assigned where the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1)(2010).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, a 30 percent evaluation 
contemplates PTSD manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks, 
although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation, due to such 
symptoms as: depressed mood, anxiety, suspiciousness, weekly or 
less often panic attacks, chronic sleep impairment, mild memory 
loss, such as forgetting names, directions, recent events.

A 50 percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete task); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

The maximum rating of 100 percent requires total occupational and 
social impairment due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale considers 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness, and does not 
include impairment in functioning due to physical (or 
environmental) limitations.  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) [hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2010).

According to the GAF Scale, a score of between 61 and 70 
represents some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A score 
between 51 and 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers) (emphasis in original).  DSM-IV at 32; 38 C.F.R. § 
4.125.  A score between 41 and 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  (emphasis in original).  DSM-IV at 32; 38 C.F.R. 
§ 4.125.

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

The Veteran asserts that a higher evaluation is warranted for his 
service-connected PTSD.  At the outset, the Board observes that 
service connection for the disability at issue has been 
established effective from May 5, 2004.  Such disability is 
currently assigned a 30 percent evaluation under 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The record establishes that the Veteran's mental health has been 
evaluated on numerous occasions, including on VA examination, 
between 2005 and 2009.  During this time examiners described the 
Veteran's personal hygiene as good, average, well-groomed, and/or 
appropriately dressed.  Examiners also reported that the Veteran 
was oriented to time, person, and place, had normal, relevant, 
coherent, logical and goal-directed thought processes and speech 
patterns, normal, fluent, and well-articulated speech, fair to 
good concentration, fair to adequate insight and judgment, and 
memory that was good, fair, and/or normal.  Examiners also 
reported that the Veteran denied experiencing suicidal or 
homicidal thoughts, hallucinations, delusions, panic attacks, 
obsessive/ritualistic behavior, history of assaultiveness or 
violence, or history of suicide attempts.

However, during this time, examiners reported that the Veteran 
was depressed, had a restricted, constricted, flat, and or/ 
labile affect, and was mildly hypervigilant and hyperaroused.  
Examiners also indicated that the Veteran experienced symptoms of 
re-experiencing, avoidance, hyperavoidance, and paranoid 
ideation.  The Veteran also indicated that he experienced a 
"quick temper," sleep impairment, nightmares, intrusive 
thoughts, impaired memory, flashbacks, exaggerated startle 
response, irritability, anger, decreased appetite, low energy, 
and limited or poor insight and judgment.  He also reported that 
he had nonexistent to poor sexual interests and intimacy, was 
socially withdrawn and isolated, preferred to be alone, was 
emotionally numb and detached from others, and had diminished 
interest or pleasure in activities, other than watching TV.  The 
Veteran also reported that he experienced auditory hallucinations 
(hearing a male voice) and tactile illusions (someone touching 
his shoulder and/or sitting on his bed).

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the 
Board acknowledges that the Veteran is competent to give evidence 
about what he observes or experiences; for example, he is 
competent to report that he experiences certain symptoms, such as 
depression, irritability, difficulty sleeping, social isolation, 
hearing voices, etc.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds the Veteran to be credible in his 
reports of the symptoms he experiences due to PTSD, and has 
reviewed his statements, information provided at examinations, 
and his September 2009 hearing testimony.  However, as with the 
medical evidence of record, the Veteran's account of his 
symptomatology describes symptomatology consistent with the 
assigned initial rating continued by this decision.

With respect to occupational functioning, the evidence of record 
does not demonstrate that his PTSD has made it difficult for the 
Veteran to hold a job. Indeed, the record demonstrates that the 
Veteran, who is retired, has repeatedly indicated that he retired 
as a result of his back problems.  The record also demonstrates 
that the Veteran has been receiving Social Security Disability 
benefits since May 2002 for a back disability and depression 
secondary to his chronic pain.

With respect to social functioning, a March 2005 VA examination 
report, and reports of various psychosocial assessments, 
demonstrate that the Veteran reported an average level of social 
and leisure activity, including being a member of the National 
Rifle Association, AMVETS, DAV, and the VFW, occasionally playing 
golf with a friend, traveling, including to Texas to visit his 
eldest son, and going to sporting events, including NASCAR races.  
Further, the record demonstrates that the Veteran, who is 
divorced with four children and 11 grandchildren and has a 
brother and a sister, reported a loving and positive family life 
and good relationships with all of his children and 
grandchildren, except his oldest grandson and one granddaughter.  
Further, the March 2005 VA examination report shows that the 
Veteran indicated that he visited his oldest son in Texas once a 
year and that he had gotten an apartment there so that he could 
stay longer.  Such examination report also shows that the 
Veteran, whose daughter, husband, and children lived with him in 
a home that he owned, also saw his youngest son and three 
grandchildren every week and that he took care of, played with, 
and watched his grandchildren every week.  He also reported a 
close relationship with his sister, who lived in Ohio.  The March 
2005 VA examiner reported that the Veteran's PTSD was mild and 
that his symptomatology appeared to be largely in remission.  

As noted above, the Board is aware of the Veteran's own recent 
contentions in support of his claim, made during his September 
2009 hearing.  Again, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  Additionally, the Board has found the Veteran to be 
credible in this regard.  However, it is again noted that as with 
the medical evidence of record, the Veteran's account of his 
symptomatology describes symptomatology consistent with the 
assigned initial rating continued by this decision.  Overall, the 
evidence fails to show that the Veteran's PTSD results in social 
impairment that warrants an evaluation in excess of 30 percent 
under Diagnostic Code 9411.

During the hearing, the Veteran testified that he isolated 
himself in his own bedroom and did not associate with anyone.  He 
said that his daughter and her family with four sons, along with 
six grandsons, lived at his house with him but he did not 
associate with them.  (Transcript at p. 4).  He said he had no 
social life and left the house only to go to an appointment at 
the hospital.  (Transcript at p. 5).  He stated that he did very 
little but watch TV, and that he slept poorly and ate alone in 
his own bedroom.  (Transcript at pp. 6-7).  At times he heard 
noises like something dropping, even though he was alone in the 
house.  He also infrequently heard voices say "Bob."  
(Transcript at pp. 8 and 10).  On days when he felt better, he 
would go to Wal-Mart to buy soda, and fill up his car.  He went 
to group therapy every Wednesday.  (Transcript at p. 8.)  He said 
that he would sometimes go to restaurants but would keep his back 
to the wall.  He felt safe in his room.  Although his VA 
treatment records said he played darts with his family, he said 
that he had not done so in over a year.  (Transcript at pp. 9 and 
10.)  

The report of an April 2008 VA psycho-social assessment provides 
that, while the Veteran had an Axis IV psychosocial problem of 
lack of social support system, his psychosocial functioning was 
moderate to good.  He was using coping skills learned while in 
treatment for PTSD and maintaining compliance with his medication 
schedule.  

The report of a May 2009 VA psychiatry note provides that while 
the Veteran related he had poor social contact and no friends, he 
also went to the mall once a week.  The examiner noted that the 
Veteran did not complain about anxiety and fear with people in 
the community or public places.  

The report of a May 2009 VA psycho-social assessment provides 
that, while the Veteran had no close friends and an Axis IV 
psychosocial problem of lack of social support system, he also 
saw himself as support for his daughter and her family.  His 
psychosocial functioning was again noted to be moderate to good.  
He was using coping skills learned while in treatment for PTSD 
and maintaining compliance with his medication schedule.  

A May 2009 VA interdisciplinary treatment plan provides in 
pertinent part that the Veteran was to add one social activity 
per month over the course of the next six months.  This plan 
indicates that the Veteran's treating physicians judged him 
capable of doing more social interaction than he was currently 
doing.  

VA outpatient treatment reports dated in 2009 show that the 
Veteran was able to participate in group therapy, also indicating 
that he was capable of social interaction.

Turning to the Veteran's GAF scores, the Veteran had a GAF of 50 
in 2006, which represents serious symptomatology and impairment.  
On the other hand, a December 2007 VA psycho-social assessment 
acknowledged that the Veteran isolated himself and had a limited 
social support system, and still provided a GAF score of 60.  An 
October 2008 VA comprehensive psychiatric evaluation report 
acknowledged that the Veteran had limited socialization, and 
still provided a GAF score of 62.  These more recent GAF scores 
indicate that even with the Veteran's social problems, his PTSD 
symptoms overall resulted in only mild to moderate symptomatology 
and slight to moderate social, occupational or school 
functioning.  

During the September 2009 hearing, the Veteran also testified 
that he believed his PTSD prevented him from working because he 
could no longer tolerate the work atmosphere and stress, or get 
along with supervisors or plant managers.  (Transcript at p. 18).  
The Board notes that this testimony is inconsistent with his 
testimony during the March 2005 VA examination.  At that time, 
the Veteran attributed his retirement in 2001 solely to back 
problems.  Although the Veteran is competent to report the reason 
for his retirement, the Board finds his September 2009 hearing 
testimony that his PTSD caused his retirement to be less than 
credible as it is directly contradicted by his statement at the 
time of the March 2005 VA examination, which was more 
contemporaneous to his retirement.

There has been no demonstration by competent medical, nor 
competent and credible lay, evidence of record that his speech 
was circumlocutory or stereotyped or that he experiences 
difficulty in understanding complex commands or has impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks).  Also, the 
evidence does not demonstrate that the Veteran displays 
consistent impaired judgment or impaired abstract thinking or 
experiences panic attacks or that his PTSD consistently reduces 
his reliability and productivity with respect to occupational and 
social impairment.  

In this regard, the record demonstrates that the Veteran has been 
retired since 2002 and that his retirement is not due to his PTSD 
symptoms.  The record also shows that he is capable of 
maintaining effective social relationships.  Although the Veteran 
does not have any close friends, he is close to his family, with 
whom he spends some time.  He is able to go to restaurants, 
shopping malls and Wal-Mart, and is able to participate in group 
therapy.  Moreover, his VA treatment providers believe that he is 
capable of increased social interaction.  

Therefore, in light of the clinical findings of record, the Board 
concludes that the symptomatology that the Veteran experiences 
due to PTSD, to include social impairment, is contemplated in the 
currently assigned 30 percent evaluation.  Accordingly, because 
the preponderance of the competent medical, and competent and 
credible lay, evidence of record, is against a finding that the 
Veteran's overall disability picture more closely approximates 
the criteria for a higher initial evaluation at any time during 
the rating period on appeal, the appeal is denied.

Extraschedular Evaluation 

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability. See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  

According to 38 C.F.R. § 3.321(b)(1) (2010), ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for a given disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation is 
therefore adequate, and no referral for extraschedular 
consideration is required.  See VA Ge. Coun. Prec. 6-1996 (Aug. 
16, 1996).  However, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms" (including marked interference with employment 
and frequent periods of hospitalization).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for the completion of 
the third step - a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In the present case, there is no indication by competent medical, 
or competent and credible lay, evidence in the record that the 
rating criteria are inadequate to rate the Veteran's PTSD.  There 
is no suggestion that the rating criteria do not reasonably 
describe his disability level and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


